DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species B in the reply filed on 6/5/2020 is acknowledged.  Applicant however includes claim 27 which does not apply to species B and will therefore not be examined as it is directed to a non-elected species.  Claim 27 is directed at Fig. 2 a non-elected species.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a spring indirectly coupled between the armature and the third back iron section”, stated in claim 4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, 11-13 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 2 and 4-7 are rejected for being dependent on claim 1, Claims 12, 13 and 29 are rejected for being at least dependent on claim 11, and claims 22-28 are rejected for being dependent on claim 21.

Claim 1 recites the limitation “at least first and second recesses defined therein” in line 3 which is indefinite for being unclear what “therein” refers back to.  For the purposes of compact prosecution, based on the Examiner's best understanding of Applicant's disclosure, the limitation will be interpreted as “at least first and second recesses defined in the first back iron section”. 

Claim 1 recites the limitation “the first back iron” in line 5 which lacks antecedent basis and is indefinite for being unclear what back iron Applicant is referencing.  For the purposes of compact prosecution, based on the Examiner's best understanding of Applicant's disclosure, the limitation will be interpreted as “the first back iron section”. 

Claim 1 recites the limitation “that allow the armature to pass threrethrough” in line 10 which is indefinite for being unclear what “therethrough” is referencing.  For the purposes of compact prosecution, based on the Examiner's best understanding of Applicant's disclosure, the limitation will be interpreted as “that allow the armature to pass through the first back iron section”. 

Claim 4 recites the limitation “the third back iron section” in lines 2-3 which is indefinite for being unclear if Applicant is referring back to the third back iron or antedating new structure.  Therefore, for the purposes of compact prosecution, based on the Examiner's best understanding of Applicant's disclosure, the limitation will be interpreted as “the third back iron”. 

Claim 4 recites the limitation “a spring indirectly coupled between the armature and the third back iron…” which is indefinite for being unclear what is meant by “indirectly coupled” as the figures don’t show the limitation, thereby making it unclear what the metes and bounds of the claim are.  For the purposes of compact prosecution, based on the Examiner's best understanding of Applicant's disclosure, the limitation will be interpreted as “a spring coupled between the armature and the third back iron”. 

Claim 11 recites the limitation “a third recess defined therein” in lines 6-7 which is indefinite for being unclear what “therein” refers back to.  For the purposes of compact prosecution, based on the Examiner's best understanding of Applicant's disclosure, the limitation will be interpreted as “a third recess defined in the third back iron”. 

Claim 21 recites the limitations “a linear actuation system” both in lines 1 and 5 which is indefinite for being unclear if there are two separate linear actuation systems or just one.  For the purposes of compact prosecution, based on the Examiner's best understanding of Applicant's disclosure, the limitation of line 5 will not be included during examination as it is determined by Applicant’s disclosure that there is only one linear actuation system.  

Claim 21 recites the limitation “the first and second face coils” in line 10 which lacks antecedent basis and is indefinite for being unclear if Applicant is referring back to the first and second face stators or not.  For the purposes of compact prosecution, based on the Examiner's best understanding of Applicant's disclosure, the limitation has been interpreted as “the first and second face stators”.  

Claim 23 recites the limitation “a plurality of back iron sections having at least four recesses defined therein” is indefinite for being unclear which of the plurality of back iron sections has the recesses.  For the purposes of compact prosecution, based on the Examiner's best understanding of Applicant's disclosure, the limitation has been interpreted as “a plurality of back iron sections having at least four recesses defined within the plurality of back iron sections”.  

Claim 26 recites the limitation “the hot displacer” in line 5 which lacks antecedent basis thereby making it indefinite for being unclear if Applicant is establishing antecedent basis or referring back to “the displacer” in line 2.  For the purposes of compact prosecution, based on the Examiner's best understanding of Applicant's disclosure, the limitation has been interpreted as “the displacer”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoeda et al. (US 6,354,563) in view of Massie (US 3,859,547) and Kawamura (US 5,069,422).

Regarding claim 1, Yoeda teaches linear actuator (Fig. 1) comprising: 
A first section (Fig. 1, 22) having a central axis (Fig. 1, along poppet valve shaft 24)
an armature (Fig. 1, 46) free to move along the central axis between a first end of travel (Fig. 1, end where coil 50 is located) and a second end of travel (Fig. 1, end where coil 54 is located);
a first face stator (Fig. 1 comprising 48 and 50) delimiting the first end of travel of the armature; and
a second face stator (Fig. 1, comprising 52 and 54) delimiting the second end of travel of the armature
the first section has inner dimensions (spatial dimensions of space within 22 where armature 46 oscillates) that allow the armature to pass through the first back iron section;
the first face stator comprises a second back iron (Fig. 1, 48) and a third coil (Fig. 1, 50); and
the second face stator comprises a third back iron (Fig. 1, 52) and a fourth coil (Fig. 1, 54).

Yoeda does not teach wherein the linear actuator comprises: a substantially cylindrical first back iron section having the central axis, the first back iron section having at least first and second recesses defined in the first back iron section, with the first recess displaced from the second recess in a direction parallel to the central axis; the armature disposed within the first back iron, the first back iron section has inner dimensions that allow the armature to pass through the first back iron; a first side coil is disposed in the first recess; a second side coil is disposed in the second recess.

Massie teaches a linear actuator similar to that of yoeda and discloses the concept of combining a substantially cylindrical back iron section (Fig. 2, comprising C, 1 and 1a) having a central axis (axial axis of 12 which is central to the figure) with an armature (Fig. 2, comprising 8, 9 and 12) disposed within the back iron section, the first back iron section has inner dimensions (diameter of 1 and 1a) that allow the armature to pass through the first back iron section; a first side coil 13 and a second side coil 13a.
Furthermore, Massie teaches first and second face stators (at 2 and 3) which combined with the first and second side coils (13 and 13a) to provide multiple positions that the armature 12 can be in (column 2, lines 1-3, “A further object is to make possible nonlatching configurations of the solenoid, and solenoids having multiple positions”.)

Kawamura teaches a linear actuator (Fig. 1) for operating the opening and closing of a valve as well as combining a face stator (Fig. 1, comprising 71 and 72) combined with a substantially cylindrical first back iron section (Fig. 1, comprising 31-34) having a central axis (axis of exhaust valve 1), the first back iron section having at least first and second recesses (recess  where coil 37 is the first recess and recess where coil 39 is) defined in the first back iron section, with the first recess displaced from the second recess in a direction parallel (radially parallel) to the central axis; an armature 23 disposed within the first back iron, the first back iron section has inner dimensions (radius of 32) that allow the armature to pass through the first back iron; a first side coil (Fig. 1, 37) is disposed in the first recess; a second side coil (Fig. 1, 39) is disposed in the second recess.  Kawamura is concerned with providing a small in size linear actuator which provides reliable opening/closing of a valve (column 2, lines 37-45, ”Thus, in accordance with the electromagnetic force valve driving apparatus of the present invention, a large driving force acting in the opening direction is applied to the suction/exhaust valve when the valve opening operation starts and when the valve closing operation ends.  The apparatus is small in size and capable of executing control of the opening/closing drive operation reliably…”).

 In view of Massie, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the linear actuator of Yoeda by combining the existing first and second face stators with a substantially cylindrical first back iron section having first and second side coils, as taught by Massie, in order to provide the predictable result of increase the number of  positions the armature can be in which in turn will determine the degree of openness of the valve shown in Fig. 1 of Yoeda.
	Additionally, in view of Kawamura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the first section of the linear actuator taught of the modified Yoeda to comprise a substantially cylindrical first back iron section having first and second recesses with first and second side coils respectively within, in order to provide the predictable result of providing multi-positions of the armature while the first and second coils within recesses of the substantially cylindrical first back iron section provides the predictable result of directing the magnetic flux of the first and second coils corresponding to position of the armature, thereby leading to increased efficiency of operation of the linear actuator by managing the flux.

Regarding claim 2, the combination of Yoeda, Massie, and Kawamura teach the linear actuator of claim 1, Yoeda further teaching wherein the linear actuator comprises: a shaft (Fig. 1, 24) coupled to the armature with a central axis (central axis of 24) of the shaft parallel to the central axis of the first back iron section discussed in claim 1.

Regarding claim 5, the combination of Yoeda, Massie, and Kawamura teach the linear actuator of claim 1, Yoeda further teaching wherein the second back iron has a recess (Fig. 1, recess in 48 where third coil 50 is disposed) into which the third coil is disposed; and the third back iron has a recess (Fig. 1, recess in 52 where fourth coil 54 is disposed) into which the fourth coil is disposed.

Regarding claim 6, the combination of Yoeda, Massie, and Kawamura teach the linear actuator of claim 1, Yoeda further teaching wherein the armature is comprised of a ferromagnetic material (soft magnetic material, column 4, lines 25-28, “The armature 46 is an annular member formed from a soft magnetic material”).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoeda et al. (US 6,354,563) in view of Massie (US 3,859,547) and Kawamura (US 5,069,422) as applied to claim 1, in further view of Degner et al. (US 7,509,931).

Regarding claim 4, the combination of Yoeda, Massie and Kawamura teach the linear actuator of claim 1 and wherein Yoeda teaches a spring (Fig. 1, 40) being in compression when the armature is at the first end of travel and being in tension when the armature is at the second end of travel (See Fig. 1), however does not teach a spring coupled between the armature and the third back iron section

Degner teaches a linear actuator (Fig. 4a-4b) comprising a spring (Fig. 4A, 222) coupled between an armature 220 and back iron (Fig. 4a, comprising 220), wherein the spring is in compression (See Fig. 4A, 222) when the armature is at a first end of travel (see 220 in Fig. 4a) and being in tension (See 222 in Fig. 4B) when the armature is at the second end of travel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the spring taught by Yoeda to be relocated between the armature and third back iron as taught by Degner in order to provide the predictable result increasing the compactness of the linear actuator as taught by Degner by comparing Figs 4a/4b and Fig. 5.

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoeda et al. (US 6,354,563) in view of Massie (US 3,859,547).

Regarding claim 7, Yoeda teaches an apparatus, comprising: a cylinder (Fig. 1, 14) having a central axis (central axis running through 14 which is parallel and in line with the central axis of shaft 24); 
a reciprocating component (Fig. 1, 12) disposed in the cylinder; 
a shaft (Fig. 1, 24) coupled to the reciprocating component; and 
a linear actuation system (Fig. 1, comprising 46, 48, 52 and 70) comprising , comprising:
an armature (Fig. 1, 46) coupled to the shaft, the armature having a first end of travel (Fig. 1, end closest to 50) delimited by a first face stator (Fig. 1, comprising 48 and 50) and a second end of travel (Fig. 1, end at 54) delimited by a second face stator (Fig. 1, comprising 52 and 54), a path of travel (parallel to the central axis of shaft 24) from the first end to the second end being parallel to the central axis of the cylinder;
the armature having an outer diameter (diameter of 46);
wherein the first face stator comprises a first back iron and a first coil;
the second face stator comprises a second back iron and a second coil;

Yoeda does not teach first and second side stators disposed between the first and second face stators, the side stators having an inner diameter greater than the outer diameter of the armature; the first side stator comprises a third coil; and the second side stator comprises a fourth coil.

Massie teaches a linear actuation system (Fig. 2) comprising an armature (Fig. 2, comprising 8, 9 and 12) disposed between first and second face stators (Fig. 1, comprising 2, 3, 14 and 15) and within a first side stator (Fig. 2, comprising 1 and 13) and second side stator (comprising 3 and 15), wherein the first and second side stators have an inner diameter (Fig. 2, inner diameter of 1 and 1a) greater than an outer diameter (diameter of 12) of the armature; the first side stator comprises a third coil (Fig. 2, 13); and the second side stator comprises a fourth coil (Fig. 2, 13a). 
Furthermore, Massie teaches first and second face stators (at 2 and 3) which combined with the first and second side stators (comprising coils 13 and 13a) to provide multiple positions that the armature 12 can be in (column 2, lines 1-3, “A further object is to make possible nonlatching configurations of the solenoid, and solenoids having multiple positions”.). 


In view of Massie, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the linear actuator of Yoeda by combining the existing first and second face stators with a substantially cylindrical first back iron section having first and second side coils, as taught by Massie, in order to provide the predictable result of increase the number of  positions the armature can be in which in turn will determine the degree of openness of the valve shown in Fig. 1 of Yoeda.

Regarding claim 13, the combination of Yoeda and Massie teach the apparatus of claim 7, Yoeda further teaching wherein the armature is comprised of a ferromagnetic material (soft magnetic material, column 4, lines 25-28, “The armature 46 is an annular member formed from a soft magnetic material”).

Claims 11, 12  and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoeda et al. (US 6,354,563) in view of Massie (US 3,859,547) as applied to claim 7, in further view of Kawamura (US 5,069,422).

Regarding claims 11 and 29, the combination of Yoeda and Massie teach the linear actuator of claim 7, wherein Yoeda further teaches wherein a first recess (Fig. 1, recess of 48 where first coil 50 is) is defined in the first back iron; the first coil is disposed in the first recess; a second recess (Fig. 1, recess in 52 where second coil 54 is) is defined in the second back iron; the second coil (see location of 54) is disposed in the second recess;

Yoeda does not teach wherein the first side stator further comprises a third back iron with a third recess defined within the third back iron; the third coil is disposed in the third recess defined (claim 11); wherein a fourth recess is defined in the fourth back iron; and the fourth coil is disposed in the fourth recess (claim 29).

Massie teaches everything discussed in claim 7 from which both claims 11 and 29 depend and further teaches third back iron 1 and fourth back iron 1a, wherein third coil 13 is positioned within a third recess (annotated by Examiner in Figure 1) and fourth coil 13a is disposed in a fourth recess (annotated by Examiner in Figure 1) wherein the back irons (third and fourth) direct the magnetic flux to flow therefrom (see column 3, lines 36-46)


    PNG
    media_image1.png
    542
    1046
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 2 of Massie.

In view of Massie, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the first section of the linear actuator of the modified Yoeda to comprise a the third and fourth back irons of the first side stator, each with a recess for a coil as taught Massie in order to provide the predictable result of providing multi-positions of the armature using the third back iron/coil and fourth back iron/coil thereby directing the magnetic flux corresponding to a desired position of the armature and leading to increased efficiency of operation of the linear actuator by managing the flux.

Regarding claim 12, the combination of Yoeda and Massie teach the apparatus of claim 11, wherein Yoeda further teaches a position sensor (Fig. 5, comprising 100 and 102) that senses position of the reciprocating component; 
an electronic control unit (Fig. 1, 70) electronically coupled to the position sensor; and power electronics module (Fig. 1, 56) electronically coupled to the ECU and electrically coupled to the face coils (Fig. 1, see where 56 is “TO 50, 54”) wherein the ECU commands the power electronics module to provide current (represented by the arrows connecting 56 and 50, 54) to the coils based at least on a signal (signal from 100 and 102) from the position sensor.

Claims 21, 22, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanes (US 6,141,971) in view of in view of Zhang (US 6,326,706).

Regarding claims 21 and 22, Hanes teaches a linear actuation system (Fig. 2) comprising: 
a cylinder (Fig. 2, comprising 26, 44, and 68)) having a central axis (axial axis of 24); 
a displacer (Fig. 2, 20) disposed in the cylinder; 
a shaft (Fig. 2, 24) coupled (mechanically) to the reciprocating component; and 
an armature (Fig. 4, comprising 31) coupled to the shaft, the armature having a first end of travel (annotated by Examiner in Figure 2) and a second end of travel (annotated by Examiner in Figure 2), a path of travel (oscillating path back and forth between first and second end) from the first end to the second end being parallel to the central axis of the cylinder; and
first and second (claim 22) side stators (annotated by Examiner in Figure 2), the first and second side stators having an inner diameter (annotated by Examiner in Figure 2) greater than an outer diameter (annotated by Examiner in Figure 2) of the armature, the second side stator being disposed from the first side stator in a direction (thickness of separator indicator in annotated Figure 3 by the Examiner) along the central axis of the cylinder.


    PNG
    media_image2.png
    821
    731
    media_image2.png
    Greyscale

Figure 2: annotated Fig. 2 of Hanes.



    PNG
    media_image3.png
    703
    603
    media_image3.png
    Greyscale

Figure 3:  annotated Fig. 2 of Hanes.

Hanes does not teach a first face stator or a second face stator at the first and second ends of travel nor does Hanes teach first and second side stators disposed between the first and second face stators.

Zhang teaches a linear actuation system (Fig. 11, linear compressor) which behaves similar to Hanes and comprises an armature (Fig. 11, 550) which oscillates between ends, and is positioned between side stators (Fig. 11, 515a-b), wherein the side stators are positioned between first and second face stators (Fig. 11, 535 and 535’) which act to interact with the stator to generate a return force (see column 2, lines 12-21).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Hanes by including the first and second face stators taught by Zhang and positioning the face stators at each end in order to provide the similar and predictable result of using the face stators to increase force for oscillating the armature thereby optimizing frequency of the armature’s oscillation.

Regarding claim 26, the combination of Hanes and Zhang teach the linear actuation system of claim 21, wherein Hanes teaches the linear actuation system further comprising a chamber (annotated by Examiner in Figure 4) delimited by the cylinder, the displacer, and the first stator, wherein reciprocation of the displacer changes volume (volume of chamber indicated in Figure 4 when displacer 20 reciprocates) in the chamber.


    PNG
    media_image4.png
    1106
    929
    media_image4.png
    Greyscale

Figure 4: annotated Fig. 2 of Hanes.

Regarding claim 28, the combination of Hanes and Zhang teach the linear actuation system of claim 21, wherein Hanes teaches at least one spring (Fig. 2, 58) abutting a component (Fig. 2, 50) coupled to the armature.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanes (US 6,141,971) in view of Zhang (US 6,326,706) as applied to 21, in further view of Leibovich (US 4,928,028).

Regarding claim 23, the combination of Hanes and Zhang teach the apparatus of claim 21, wherein Hanes further teaches that the first and second side stators comprise a plurality of back iron sections (Fig. 2, sections of 68 where the first and second side stator are) having two recesses (recesses where coils 70 are positioned in Fig. 2; see column 4, lines 50-55, “and the coils 70 preferably are located directly beneath the external return iron elements 68 and are mounted within recesses formed within the exterior surface of the pressure housing 44.”) defined therein (the back iron sections);  a first stator coil (Fig. 2, upper 70) disposed in a first of the recesses (Fig. 2, recess where upper 70 is disposed); a second side stator coil (Fig. 2, lower 70) disposed in a second of the recesses (Fig. 2, lower recess where the second coil is disposed); wherein the back iron section in which the first and second side stator coils are disposed are continuous.  

Zhang teaches everything discussed in claim 21 including the first and second face stators. Zhang further teaches that the first and second face stators include coils 535 (Fig. 11) with backing 518 that include recesses (Fig. 11, locations of coils 535 and 535’) and although the backing is not specifically disclosed as being a back iron, the Examiner looks to Leibovich.

Leibovich teaches face stators (Fig. 4, comprising 56a, 57a, 60 and 61) which include back irons (Fig. 4, 56a and 57a).

It would have been obvious to one ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have combined Hanes and Zhang as discussed in claim 21 and to have included back iron with the face stators as taught by Leibovich for housing the coils of the stator as well provide the necessary electromechanical properties for optimizing magnetic flux direction and thereby increasing efficiency.

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanes (US 6,141,971) in view of Zhang (US 6,326,706) as applied to claim 21, in further view of Young et al. (US 4,475,346).

Regarding claim 25, the combination of Hanes and Zhang teach apparatus of claim 21, Hanes further teaching a third and fourth coil (Fig. 2, upper 70 and lower 70 or  annotated by Examiner in Figure 5 for clarity) respectively associated with the first and second side stator.  Zhang teaches the first and second face stators discussed in claim 21, wherein the first face stator has a first coil (Fig. 11, 535) and the second face stator has a second coil (Fig. 11, 535’).


    PNG
    media_image5.png
    645
    631
    media_image5.png
    Greyscale

Figure 5:  annotated Fig. 2 of Hanes.

Hanes, nor the prior art of record discussed thus far has not taught a position sensor that senses position of the reciprocating component; an electronic control unit (ECU) electronically coupled to the position sensor; and a power electronics module electronically coupled to the ECU and electrically coupled to the side and face stators wherein the ECU commands the power electronics module to provide current to the coils (interpreted as including the first side stator coil, the second side stator coil, the first face stator coil and the second face stator coil) based at least on a signal from the position sensor.

To meet the limitations of claim 25, the Examiner looks to Young who teaches a Stirling refrigerator comprising an electromotive mover similar to that of Hanes and includes a position sensor (Fig. 6, 130) that senses position (Fig. 6, “Displacer position”) of a reciprocating component (displacer); an electronic control unit (Fig. 6, 137) electronically coupled to the position sensor; and a power electronics module (Fig. 6, 144) electronically coupled to the ECU and electrically coupled to a linear motor comprising a stator and armature (See Fig. 5, comprising 116) wherein the ECU commands the power electronics module to provide current to the coils based at least on a signal (signal from hall effect sensor 130 in Fig. 6) from the position sensor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the apparatus by electrically coupling the coils of claim 11 with a position sensor for detecting the position of the displacer combined with an ECU and PCU as taught by Young in order to provide the predictable result of controlling the position of the displacer by controlling the frequency of the armature thereby increasing the efficiency of the system for desired effects.

Response to Arguments
Applicant's arguments filed 10/24/2020 with regards to the Election/Restriction  have been fully considered but they are not persuasive since Applicant Alleges that claims 26 and 27 have been canceled and new claims 35 and 36 have been added, however claims 26 and 27 have in fact not been canceled and there is no new claim 35 and 36, therefore the traversal is not persuasive.  Claim 26 stands amended and will be examined while claim 27 is not amended and still does not read on the elected species B by the Applicant.  

Applicant’s arguments with respect to claim(s) 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner looks to the combination of Yoeda et al. (US 6,354,563) in view of Massie (US 3,859,547), discussed above, to teach an armature (Fig. 1, 46) exposed to both face and side stators, where Yoeda teaches a linear actuator including face stators which control the position of an armature 46, wherein modifying the linear actuator to include side stators as taught by Massie, which provides the predictable result of increasing the number of positions the armature can be in.

Applicant argues, with respect to claim 21, that the combination of Hanes and Zhang does not show “the armature having a first end of travel delimited by a first face stator and a second end of travel delimited by a second face stator”, the Applicant contending that indicated by the Examiner stators 535 and 535’ do not delimit the travel of the armature.  This argument is not persuasive since Zhang clearly teaches in column 12, lines 26-37, “The assembly 530 has...a magnet spring formed by a winding coil 535 and a pole piece 518.” and column 13, lines 49-58, “In operation, as the shuttle 550 approaches an end position, the magnetic spring coil 535 or 535' would have already reversed its current direction to produce a repelling force, which is helped by the coil 515b in the middle to force the shuttle to move backwards.”, showing that the face stators limit the movement of the armature producing a repelling force.  The word “delimit”, as defined by Merriam-Webster is “to fix or define the limits of”.  Therefore by the face coils 535 and 535’ repelling the shuttle 550 (armature) from each end of travel of the shuttle fits the criteria for delimiting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763